Citation Nr: 1615676	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  07-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA RO.


FINDING OF FACT

The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to a TDIU has been granted, as discussed below. As such, the Board finds that any error related to the duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the combined rating of the Veteran's service-connected disabilities, namely depressive disorder, arthritis of the back, a bilateral ankle condition, radiculopathy, tinnitus, hearing loss, and scarring, has met the schedular criteria for a TDIU throughout the period on appeal.  38 C.F.R. § 4.16(a) (2015).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

In his March 2007 application for a TDIU, the Veteran indicated that he had completed high school, and that he had last worked in December 1990 as a welder.  The record indicates Veteran otherwise worked as a ranch hand and a construction worker.  

In November 2013, an examiner concluded that although the Veteran's service-connected scars, back, and ankles would preclude him from doing his past work, he was not precluded from working in other fields, such as planning, reading, and communicating.  The examiner reasoned that the Veteran's work history in ranching, welding, and construction work had "components [that] would help the [Veteran] work in" these fields.  The examiner added that the Veteran "would like these fields as they involve the outdoors."

Upon consideration of this evidence, the Board finds that the restrictions imposed by the November 2013 examiner do not create a reasonable possibility of employment for the Veteran when considered in conjunction with his previous highly physical work experience.  While the November 2013 examiner found that the Veteran could conceivably work in the vaguely-defined fields of outdoor "planning, reading, and communicating," the examiner explicitly found that the Veteran could not perform any form of his past employment.  The question in this case is whether the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment consistent with his education and occupational experience.  The record does not demonstrate that the Veteran's occupational experience is anything other than highly physical.  The examiner explicitly found that the Veteran's service-connected disabilities indeed prevented him from obtaining and maintaining such employment.  Thus, the Board finds that the Veteran is unemployable due solely to his service-connected disabilities.  


ORDER

A TDIU is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


